Exhibit 10.2
SHARE PURCHASE AGREEMENT
 
 
THIS AGREEMENT is made effective as of the ____ day of August, 2017
 
AMONG:
 
TRIDENT BRANDS INCORPORATED., a Nevada corporation
 
(“Trident”)
 
AND:
 
TRIDENT BRANDS CANADA LTD., an Ontario corporation
 
(“Trident Canada”)
 
AND:
 
STREAMPACK LTD., an Anguilla corporation
 
(“SPL”)
 
AND:
 
DORADO PARTNERS LTD.
 
(the “Selling Shareholder”)
 
WHEREAS:
 

A.
The Selling Shareholder is the registered and beneficial owner of all 50,000
issued and outstanding ordinary shares in the capital of SPL;

 

B.
Trident Canada is a wholly owned subsidiary of Trident;

 

C.
Trident has agreed to pay consideration of $125,000 in cash and 500,000 in
common shares in the capital of Trident (as described herein) to the Selling
Shareholder and/or his nominee as consideration for the purchase by Trident of
all of the issued and outstanding common shares of SPL held by the Selling
Shareholder; and

 

D.
Upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholder has agreed to sell all of the issued and outstanding common
shares of SPL held by the Selling Shareholder to Trident Canada in exchange for
the Consideration.

 
THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:
 

1.
DEFINITIONS

 

1.1
Definitions.  The following terms have the following meanings, unless the
context indicates otherwise:

 

--------------------------------------------------------------------------------

- 2 -

 
 

(a)
“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

 

(b)
“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

 

(c)
“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 10.6 following the satisfaction or waiver
by Trident and SPL of the conditions precedent set out in Sections 5.1 and 5.2
respectively;

 

(d)
“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

 

(e)
“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

 

(f)
“GAAP” shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;

 

(g)
“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

 

(h)
“SPL Shares” shall mean the 50,000 ordinary shares of SPL held by the Selling
Shareholder, being all of the issued and outstanding ordinary shares of SPL
beneficially held, either directly or indirectly, by the Selling Shareholder;

 

(i)
“Trident Securities” shall mean the Trident Shares;

 

(j)
“Trident Shares” shall mean the 500,000 fully paid and non-assessable common
shares of Trident, to be issued to the Selling Shareholder (or its nominee) by
Trident;

 

(k)
“SEC” shall mean the Securities and Exchange Commission;

 

(l)
“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

 

(m)
“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

 

(n)
“Transaction” shall mean the purchase of the SPL Shares by Trident from the
Selling Shareholder in consideration for the cash consideration and issuance of
the Trident Securities.

 

--------------------------------------------------------------------------------

- 3 -

 
 

1.2
Schedules.  The following schedules are attached to and form part of this
Agreement:

 
Schedule 1
–
Selling Shareholder
Schedule 2
–
Certificate of Non-U.S. Shareholder
Schedule 3
–
Directors and Officers of SPL
Schedule 4
–
SPL Leases, Subleases, Claims, Capital Expenditures, Taxes and Other Property
Interests
Schedule 5
–
SPL Intellectual Property
Schedule 6
–
SPL Material Contracts
Schedule 7
–
SPL Employment Agreements and Arrangements
Schedule 8
–
Subsidiaries

 

1.3
Currency.  All references to currency referred to in this Agreement are in
United States Dollars (US$), unless expressly stated otherwise.

 

2.
THE OFFER, PURCHASE AND SALE OF SHARES

 

2.1
Offer, Purchase and Sale of Shares.  Subject to the terms and conditions of this
Agreement, the Selling Shareholder hereby covenant and agree to sell, assign and
transfer to Trident Canada, and Trident Canada hereby covenants and agrees to
purchase from the Selling Shareholder all of the SPL Shares held by the Selling
Shareholder.

 

2.2
Consideration.  As consideration for the sale of the SPL Shares by the Selling
Shareholder to Trident, Trident shall pay and issue to the Selling Shareholder
the following:

 

(a)
Upon Closing of this Agreement, $125,000 payable in cash;

 

(b)
Upon Closing of this Agreement, the Trident Shares (issuance of the Trident
Securities):

 
The Selling Shareholder acknowledges and agrees that the Trident Securities are
being issued pursuant to an exemption from the prospectus and registration
requirements of the Securities Act.  As required by applicable securities law,
the Selling Shareholder agree to abide by all applicable resale restrictions and
hold periods imposed by all applicable securities legislation.  All certificates
representing the Trident Securities issued on Closing will be endorsed with the
following legend pursuant to the Securities Act in order to reflect the fact
that the Trident Securities will be issued to the Selling Shareholder pursuant
to an exemption from the registration requirements of the Securities Act:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”
 

--------------------------------------------------------------------------------

- 4 -

 

2.3
SPL Share Delivery Procedure.  Concurrent with the Closing, the Selling
Shareholder shall deliver his  certificate representing the SPL Shares to
Trident Canada, duly executed and endorsed in blank (or accompanied by duly
executed stock powers duly endorsed in blank), in proper form for transfer,
with signatures notarized or guaranteed, , together with a Certificate of
Non-U.S. Shareholder (the “Certificate”) properly completed and signed by such
Selling Shareholder, a copy of which is set out in Schedule 2.

 

2.4
Closing Date.  The Closing will take place, subject to the terms and conditions
of this Agreement, on the Closing Date.

 

2.5
Restricted Securities.  The Selling Shareholder acknowledge that the Trident
Securities issued pursuant to the terms and conditions set forth in the
Promissory Note will have such hold periods as are required under applicable
securities laws and as a result may not be sold, transferred or otherwise
disposed, except pursuant to an effective registration statement under the
Securities Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and in each case
only in accordance with all applicable securities laws.

 

3.
REPRESENTATIONS AND WARRANTIES OF SPL

 
SPL and the Selling Shareholder, jointly and severally, represent and warrant to
Trident and Trident Canada, and acknowledge that Trident and Trident Canada are
relying upon such representations and warranties, in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Trident or Trident Canada, as follows:
 

3.1
Organization and Good Standing.  SPL is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and has the requisite corporate power and authority to own, lease
and to carry on its business as now being conducted.  SPL is duly qualified to
do business and is in good standing as a corporation in each of the
jurisdictions in which SPL owns property, leases property, does business, or is
otherwise required to do so, where the failure to be so qualified would have a
material adverse effect on the business of SPL taken as a whole.

 

3.2
Authority.  SPL has all requisite corporate power and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “SPL Documents”) to be signed by SPL and to perform its
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution and delivery of each of the SPL Documents by SPL and the
consummation of the transactions contemplated hereby have been duly authorized
by SPL’s board of directors.  No other corporate or shareholder proceedings on
the part of SPL is necessary to authorize such documents or to consummate the
transactions contemplated hereby.  This Agreement has been, and the other SPL
Documents when executed and delivered by SPL as contemplated by this Agreement
will be, duly executed and delivered by SPL and this Agreement is, and the other
SPL Documents when executed and delivered by SPL as contemplated hereby will be,
valid and binding obligations of SPL enforceable in accordance with their
respective terms except:

 

--------------------------------------------------------------------------------

- 5 -

 
 

(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 

(c)
as limited by public policy.

 

3.3
Capitalization of SPL.  The entire authorized capital stock and other equity
securities of SPL consists of 50,000 ordinary shares (the “SPL Common Stock”)
with a par value of US$1.00 per Share.  As of the date of this Agreement, there
are 50,000 ordinary shares of SPL Common Stock issued and outstanding
(consisting of the SPL Shares).  All of the issued and outstanding shares of SPL
Common Stock have been duly authorized, are validly issued, were not issued in
violation of any pre-emptive rights and are fully paid and non-assessable, are
not subject to pre-emptive rights and were issued in full compliance with the
laws of Ontario.  There are no outstanding options, warrants, subscriptions,
conversion rights, or other rights, agreements, or commitments obligating SPL to
issue any additional shares of SPL Common Stock or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from SPL any shares of SPL Common Stock.  There are no agreements
purporting to restrict the transfer of the SPL Common Stock, no voting
agreements, shareholders’ agreements, voting trusts, or other arrangements
restricting or affecting the voting of the SPL Common Stock.

 

3.4
Title and Authority of Selling Shareholder. The Selling Shareholder is and will
be as of the Closing, the registered and beneficial owner of, and will have good
and marketable title to, all of the SPL Common Stock held by him and will hold
such stock free and clear of all liens, charges and encumbrances whatsoever; and
such SPL Common Stock held by the Selling Shareholder has been duly and validly
issued and are outstanding as fully paid and non-assessable common shares in the
capital of SPL.  The Selling Shareholder has due and sufficient right and
authority to enter into this Agreement on the terms and conditions herein set
forth and to transfer the registered, legal and beneficial title and ownership
of the SPL Common Stock held by it.

 

3.5
Shareholders of SPL Common Stock. Schedule 1 contains a true and complete list
of the holders of all issued and outstanding shares of the SPL Common Stock
including each holder’s name, address and number of SPL Shares held.

 

3.6
Directors and Officers of SPL.  The duly elected or appointed directors and the
duly appointed officers of SPL are as set out in Schedule 3.

 

3.7
Corporate Records of SPL.  The corporate records of SPL, as required to be
maintained by it pursuant to all applicable laws, are accurate, complete and
current in all material respects, and the minute book of SPL is, in all material
respects, correct and contains all records required by all applicable laws, as
applicable, in regards to all proceedings, consents, actions and meetings of the
shareholders and the board of directors of SPL.

 

3.8
Non-Contravention.  Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

 

--------------------------------------------------------------------------------

- 6 -

 
 

(a)
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of SPL or any of its subsidiaries under any term, condition or provision
of any loan or credit agreement, note, debenture, bond, mortgage, indenture,
lease or other agreement, instrument, permit, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to SPL or any of its
subsidiaries, or any of their respective material property or assets;

 

(b)
violate any provision of the constating documents of SPL, any of its
subsidiaries or any applicable laws; or

 

(c)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to SPL, any of its
subsidiaries or any of their respective material property or assets.

 

3.9
Actions and Proceedings.  To the best knowledge of SPL, there is no basis for
and there is no action, suit, judgment, claim, demand or proceeding outstanding
or pending, or threatened against or affecting SPL, any of its subsidiaries or
which involves any of the business, or the properties or assets of SPL or any of
its subsidiaries that, if adversely resolved or determined, would have a
material adverse effect on the business, operations, assets, properties,
prospects, or conditions of SPL and its subsidiaries taken as a whole (a “SPL
Material Adverse Effect”).  There is no reasonable basis for any claim or action
that, based upon the likelihood of its being asserted and its success if
asserted, would have such an SPL Material Adverse Effect.

 

3.10
Compliance.

 

(a)
To the best knowledge of SPL, SPL and each of its subsidiaries is in compliance
with, is not in default or violation in any material respect under, and has not
been charged with or received any notice at any time of any material violation
of any statute, law, ordinance, regulation, rule, decree or other applicable
regulation to the business or operations of SPL and its subsidiaries;

 

(b)
To the best knowledge of SPL, neither SPL nor any of its subsidiaries is subject
to any judgment, order or decree entered in any lawsuit or proceeding applicable
to its business and operations that would constitute a SPL Material Adverse
Effect;

 

(c)
Each of SPL and its subsidiaries has duly filed all reports and returns required
to be filed by it with governmental authorities and has obtained all
governmental permits and other governmental consents, except as may be required
after the execution of this Agreement.  All of such permits and consents are in
full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
best knowledge of SPL, threatened, and none of them will be adversely affected
by the consummation of the Transaction; and

 

(d)
Each of SPL and its subsidiaries has operated in material compliance with all
laws, rules, statutes, ordinances, orders and regulations applicable to its
business.  Neither SPL nor any of its subsidiaries has received any notice of
any violation thereof, nor is SPL aware of any valid basis therefore.

 

--------------------------------------------------------------------------------

- 7 -

 
 

3.11
Filings, Consents and Approvals.  No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
SPL or any of its subsidiaries of the Transaction contemplated by this Agreement
or to enable Trident to continue to conduct SPL’s business after the Closing
Date in a manner which is consistent with that in which the business is
presently conducted.

 

3.12
Financial Representations.  SPL has not used any improper accounting practice
that would have the effect of not reflecting or incorrectly reflecting in the
books and records of SPL, any properties, assets, Liabilities, revenues, or
expenses.  The books, records, and accounts of SPL accurately and fairly
reflect, in reasonable detail, the assets, and Liabilities of SPL.  SPL has not
engaged in any transaction, maintained any bank account, or used any funds of
SPL, except for transactions, bank accounts, and funds which have been and are
reflected in the normally maintained books and records of SPL.

 

3.13
Absence of Undisclosed Liabilities.  Neither SPL nor any of its subsidiaries has
any material Liabilities or obligations either direct or indirect, matured or
unmatured, absolute, contingent or otherwise that exceed $5,000, which:

 

(a)
have not heretofore been paid or discharged;

 

(b)
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Trident; or

 

(c)
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business.

 

3.14
Tax Matters.

 

(a)
As of the date hereof:

 

(i)
each of SPL and its subsidiaries has timely filed all tax returns in connection
with any Taxes which are required to be filed on or prior to the date hereof,
taking into account any extensions of the filing deadlines which have been
validly granted to SPL or its subsidiaries, and

 

(ii)
all such returns are true and correct in all material respects;

 

(b)
each of SPL and its subsidiaries has paid all Taxes that have become or are due
with respect to any period ended on or prior to the date hereof, and has
established an adequate reserve therefore on its balance sheets for those Taxes
not yet due and payable, except for any Taxes the non-payment of which will not
have a SPL Material Adverse Effect; and

 

(c)
neither SPL nor any of its subsidiaries is presently under or has received
notice of, any contemplated investigation or audit by regulatory or governmental
agency of body or any foreign or state taxing authority concerning any fiscal
year or period ended prior to the date hereof.

 

3.15
Absence of Changes.  Neither SPL nor any of its subsidiaries has:

 

--------------------------------------------------------------------------------

- 8 -

 
 

(a)
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 

(b)
sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

 

(c)
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of SPL
or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

 

(d)
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 

(e)
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 

(f)
suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

 

(g)
suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 

(h)
received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 

(i)
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

 

(j)
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 

(k)
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 

(l)
agreed, whether in writing or orally, to do any of the foregoing.

 

3.16
Absence of Certain Changes or Events.  There has not been:

 

(a)
a SPL Material Adverse Effect; or

 

--------------------------------------------------------------------------------

- 9 -

 
 

(b)
any material change by SPL in its accounting methods, principles or practices.

 

3.17
Subsidiaries.  Except as set forth on Schedule 8, SPL does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations.

 

3.18
Personal Property. Each of SPL and its subsidiaries possesses, and has good and
marketable title of all property necessary for the continued operation of the
business of SPL and its subsidiaries as presently conducted and as represented
to Trident.  All such property is used in the business of SPL and its
subsidiaries.  All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used.  All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by SPL
and its subsidiaries is owned by SPL or its subsidiaries free and clear of all
liens, security interests, charges, encumbrances, and other adverse claims,
except as disclosed in Schedule 4.

 

3.19
Intellectual Property

 

(a)
Intellectual Property Assets.  SPL and its subsidiaries own or hold an interest
in all intellectual property assets necessary for the operation of the business
of SPL and its subsidiaries as it is currently conducted (collectively, the
“Intellectual Property Assets”), including:

 

(i)
all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

 

(ii)
all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

 

(iii)
all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

 

(iv)
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by SPL and its subsidiaries as licensee or
licensor (collectively, the “Trade Secrets”).

 

(b)
Agreements. Schedule 5 contains a complete and accurate list and summary
description, including any royalties paid or received by SPL and its
subsidiaries, of all contracts and agreements relating to the Intellectual
Property Assets to which SPL and its subsidiaries is a party or by which SPL and
its subsidiaries is bound, except for any license implied by the sale of a
product and perpetual, paid-up licenses for commonly available software programs
with a value of less than $500 under which SPL or its subsidiaries is the
licensee.  To the best knowledge of SPL, there are no outstanding or threatened
disputes or disagreements with respect to any such agreement.

 

(c)
Intellectual Property and Know-How Necessary for the Business.  Except as set
forth in Schedule 5, each SPL and its subsidiaries is the owner of all right,
title, and interest in and to each of the Intellectual Property Assets, free and
clear of all liens, security interests, charges, encumbrances, and other adverse
claims, and has the right to use without payment to a third party of all the
Intellectual Property Assets.  Except as set forth in Schedule 5, all former and
current employees and contractors of SPL and its subsidiaries have executed
written contracts, agreements or other undertakings with SPL and its
subsidiaries that assign all rights to any inventions, improvements,
discoveries, or information relating to the business of SPL and its
subsidiaries.  No employee, director, officer or shareholder of SPL or

 

--------------------------------------------------------------------------------

- 10 -

 
 
any of its subsidiaries owns directly or indirectly in whole or in part, any
Intellectual Property Asset which SPL or any of its subsidiaries is presently
using or which is necessary for the conduct of its business.  To the best
knowledge of SPL, no employee or contractor of SPL or its subsidiaries has
entered into any contract or agreement that restricts or limits in any way the
scope or type of work in which the employee may be engaged or requires the
employee to transfer, assign, or disclose information concerning his work to
anyone other than SPL or its subsidiaries.

 

(d)
Patents.  Except as set out in Schedule 5, neither SPL nor any of its
subsidiaries holds ay right, title or interest in and to any Patent and SPL has
not filed any patent application with any third party.  To the best knowledge of
SPL, none of the products manufactured and sold, nor any process or know-how
used, by SPL or any of its subsidiaries infringes or is alleged to infringe any
patent or other proprietary night of any other person or entity.

 

(e)
Trademarks. Except as set out in Schedule 5, neither SPL nor any of its
subsidiaries holds any right, title or interest in and to any Mark and SPL has
not registered or filed any application to register any Mark with any third
party.  To the best knowledge of SPL, none of the Marks, if any, used by SPL or
any of its subsidiaries infringes or is alleged to infringe any trade name,
trademark, or service mark of any third party.

 

(f)
Copyrights. Schedule 5 contains a complete and accurate list and summary
description of all Copyrights.  SPL and its subsidiaries is the owner of all
right, title, and interest in and to each of the Copyrights, free and clear of
all liens, security interests, charges, encumbrances, and other adverse claims. 
If applicable, all registered Copyrights are currently in compliance with formal
legal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date.  To the best knowledge of SPL, no Copyright is infringed or has
been challenged or threatened in any way and none of the subject matter of any
of the Copyrights infringes or is alleged to infringe any copyright of any third
party or is a derivative work based on the work of a third party.  All works
encompassed by the Copyrights have been marked with the proper copyright notice.

 

(g)
Trade Secrets.  Each of SPL and its subsidiaries has taken all reasonable
precautions to protect the secrecy, confidentiality, and value of its Trade
Secrets.  Each of SPL and its subsidiaries has good title and an absolute right
to use the Trade Secrets.  The Trade Secrets are not part of the public
knowledge or literature, and to the best knowledge of SPL, have not been used,
divulged, or appropriated either for the benefit of any person or entity or to
the detriment of SPL or any of its subsidiaries.  No Trade Secret is subject to
any adverse claim or has been challenged or threatened in any way.

 

3.20
Insurance.  Any products sold by, services provided by, or assets owned by SPL
or its subsidiaries are insured under various policies of general product
liability and other forms of insurance consistent with prudent business
practices.  All such policies are in full force and effect in accordance with
their terms, no notice of cancellation has been received, and there is no
existing default by SPL, its subsidiaries or any event which, with the giving of
notice, the lapse of time or both, would constitute a default thereunder.  All
premiums to date have been paid in full.

 

--------------------------------------------------------------------------------

- 11 -

 
 

3.21
Employees and Consultants.  All employees and consultants of SPL and its
subsidiaries have been paid all salaries, wages, income and any other sum due
and owing to them by SPL or its subsidiaries, as at the end of the most recent
completed pay period.  Neither SPL nor any of its subsidiaries is aware of any
labor conflict with any employees that might reasonably be expected to have a
SPL Material Adverse Effect.  To the best knowledge of SPL, no employee of SPL
or any of its subsidiaries is in violation of any term of any employment
contract, non-disclosure agreement, non-competition agreement or any other
contract or agreement relating to the relationship of such employee with SPL or
its subsidiaries or any other nature of the business conducted or to be
conducted by SPL its subsidiaries.

 

3.22
Real Property. Neither SPL nor any of its subsidiaries owns any real property. 
Each of the leases, subleases, claims or other real property interests
(collectively, the “Leases”) to which SPL or any of its subsidiaries is a party
or is bound, as set out in Schedule 4, is legal, valid, binding, enforceable and
in full force and effect in all material respects.  All rental and other
payments required to be paid by SPL and its subsidiaries pursuant to any such
Leases have been duly paid and no event has occurred which, upon the passing of
time, the giving of notice, or both, would constitute a breach or default by any
party under any of the Leases.  The Leases will continue to be legal, valid,
binding, enforceable and in full force and effect on identical terms following
the Closing Date.  Neither SPL nor any of its subsidiaries has assigned,
transferred, conveyed, mortgaged, deeded in trust, or encumbered any interest in
the Leases or the leasehold property pursuant thereto.

 

3.23
Material Contracts and Transactions. Schedule 6 attached hereto lists each
material contract, agreement, license, permit, arrangement, commitment,
instrument or contract to which SPL or any of its subsidiaries is a party (each,
a “Contract”).  Each Contract is in full force and effect, and there exists no
material breach or violation of or default by SPL or any of its subsidiaries
under any Contract, or any event that with notice or the lapse of time, or both,
will create a material breach or violation thereof or default under any Contract
by SPL or any of its subsidiaries.  The continuation, validity, and
effectiveness of each Contract will in no way be affected by the consummation of
the Transaction contemplated by this Agreement.  There exists no actual or
threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Contract.

 

3.24
Certain Transactions.  Neither SPL nor any of its subsidiaries is a guarantor or
indemnitor of any indebtedness of any third party, including any person, firm or
corporation.

 

3.25
No Brokers.  Neither SPL nor any of its subsidiaries has incurred any
independent obligation or liability to any party for any brokerage fees, agent’s
commissions, or finder’s fees in connection with the Transaction contemplated by
this Agreement.

 

3.26
Completeness of Disclosure.  No representation or warranty by SPL in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Trident pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 
Notwithstanding section 10.1 hereof, the representations and warranties
contained in this section shall survive Closing indefinitely.
 

--------------------------------------------------------------------------------

- 12 -

 
 

4.
REPRESENTATIONS AND WARRANTIES OF TRIDENT AND TRIDENT CANADA

 
Trident and Trident Canada represent and warrant to SPL and the Selling
Shareholder and acknowledges that SPL and the Selling Shareholder are relying
upon such representations and warranties in connection with the execution,
delivery and performance of this Agreement, notwithstanding any investigation
made by or on behalf of SPL or the Selling Shareholder, as follows:
 

4.1
Organization and Good Standing.  Trident is duly incorporated, organized,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power and authority to own, lease and to carry on
its business as now being conducted.  Trident Canada is duly incorporated,
organized, validly existing and in good standing under the laws of Province of
Ontario and has all requisite corporate power and authority to own, lease and to
carry on its business as now being conducted. Each Trident and Trident Canada is
qualified to do business and is in good standing as a foreign corporation in
each of the jurisdictions in which it owns property, leases property, does
business, or is otherwise required to do so, where the failure to be so
qualified would have a material adverse effect on its businesses, operations, or
financial condition.

 

4.2
Authority.  Each Trident and Trident Canada has all requisite corporate power
and authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “Trident Documents”) to be
signed by it, and to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of each of the
Trident Documents by Trident and the consummation by Trident and Trident Canada
of the transactions contemplated hereby have been duly authorized by their board
of directors and no other corporate or shareholder proceedings on the part of
Trident or Trident Canada is necessary to authorize such documents or to
consummate the transactions contemplated hereby.  This Agreement has been, and
the other Trident Documents when executed and delivered by Trident or Trident
Canada as contemplated by this Agreement will be, duly executed and delivered by
them, and this Agreement is, and the other Trident Documents when executed and
delivered by them, as contemplated hereby will be, valid and binding obligations
of Trident and Trident Canada enforceable in accordance with their respective
terms, except:

 

(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 

(c)
as limited by public policy.

 

4.3
Capitalization of Trident.  The entire authorized capital stock and other equity
securities of Trident consists of 75,000,000 shares of common stock with a par
value of $0.001 (the “Trident Common Stock”).  As of the date of this Agreement,
there are 31,000,000 shares of Trident Common Stock issued and outstanding.  All
of the issued and outstanding shares of Trident Common Stock have been duly
authorized, are validly issued, were not issued in violation of any pre-emptive
rights and are fully paid and non-assessable, are not subject to pre-emptive
rights and were issued in full compliance with all federal, state, and local
laws, rules and regulations.  Except as contemplated by this Agreement, there
are no outstanding options, warrants, subscriptions, phantom shares, conversion
rights, or other rights, agreements, or commitments obligating Trident to issue
any additional shares of Trident Common Stock, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from Trident any shares of Trident Common Stock as of the date of this
Agreement.  There are no agreements purporting to restrict the transfer of the
Trident Common Stock, no voting agreements, voting trusts, or other arrangements
restricting or affecting the voting of the Trident Common Stock.

 

--------------------------------------------------------------------------------

- 13 -

 
 

4.4
Corporate Records of Trident.  The corporate records of Trident, as required to
be maintained by it pursuant to the laws of the State of Nevada, are accurate,
complete and current in all material respects, and the minute book of Trident
is, in all material respects, correct and contains all material records required
by the law of the State of Nevada in regards to all proceedings, consents,
actions and meetings of the shareholders and the board of directors of Trident.

 

4.5
Corporate Records of Trident Canada.  The corporate records of Trident Canada,
as required to be maintained by it pursuant to the laws of the Province of
Ontario, are accurate, complete and current in all material respects, and the
minute book of Trident Canada is, in all material respects, correct and contains
all material records required by the law of the Province of Ontario in regards
to all proceedings, consents, actions and meetings of the shareholders and the
board of directors of Trident Canada.

 

4.6
Non-Contravention.  Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

 

(a)
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Trident or Trident Canada under any term, condition or provision of
any loan or credit agreement, note, debenture, bond, mortgage, indenture, lease
or other agreement, instrument, permit, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Trident or Trident
Canada or any of their material property or assets;

 

(b)
violate any provision of the applicable incorporation or charter documents of
Trident or Trident Canada; or

 

(c)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Trident, Trident
Canada, or any of their respective material property or assets.

 

4.7
Validity of Trident Common Stock Issuable upon the Transaction.  The Trident
Shares to be issued to the Selling Shareholder pursuant to the Promissory Note
will, upon issuance, have been duly and validly authorized and, when so issued
in accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and non-assessable.

 

4.8
Actions and Proceedings.  To the best knowledge of Trident, there is no claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now pending or, to the best knowledge of Trident, threatened against Trident
which involves any of the business, or the properties or assets of Trident that,
if adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, prospects or conditions of Trident
taken as a whole (a “Trident Material Adverse Effect”).  There is no reasonable
basis for any claim or action that, based upon the likelihood of its being
asserted and its success if asserted, would have such a Trident Material Adverse
Effect.

 

--------------------------------------------------------------------------------

- 14 -

 
 

4.9
Compliance.

 

(a)
To the best knowledge of Trident, Trident is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Trident;

 

(b)
To the best knowledge of Trident, Trident is not subject to any judgment, order
or decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Trident Material Adverse Effect;

 

(c)
Trident has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement.  All of such permits and consents are in full force and effect, and
no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Trident, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

 

(d)
Trident has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business.  Trident has not
received any notice of any violation thereof, nor is Trident aware of any valid
basis therefore.

 

4.10
Filings, Consents and Approvals.  No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Trident or Trident Canada of the Transaction contemplated by this Agreement to
continue to conduct its business after the Closing Date in a manner which is
consistent with that in which it is presently conducted.

 

4.11
SEC Filings.  Trident has furnished or made available to SPL and the Selling
Shareholder a true and complete copy of each report, schedule, registration
statement and proxy statement filed by Trident with the SEC (collectively, and
as such documents have since the time of their filing been amended, the “Trident
SEC Documents”). As of their respective dates, the Trident SEC Documents
complied in all material respects with the requirements of the Securities Act,
or the Exchange Act, as the case may be, and the rules and regulations of the
SEC thereunder applicable to such Trident SEC Documents.

 

4.12
No Brokers.  Trident has not incurred any obligation or liability to any party
for any brokerage fees, agent’s commissions, or finder’s fees in connection with
the Transaction contemplated by this Agreement.

 

4.13
Completeness of Disclosure.  No representation or warranty by Trident or Trident
Canada in this Agreement nor any certificate, schedule, statement, document or
instrument furnished or to be furnished to SPL pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 

--------------------------------------------------------------------------------

- 15 -

 
 

5.
CLOSING CONDITIONS

 

5.1
Conditions Precedent to Closing by Trident and Trident Canada.  The obligation
of Trident and Trident Canada to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties hereto in writing and in accordance with
Section 10.6.  The Closing of the Transaction contemplated by this Agreement
will be deemed to mean a waiver of all conditions to Closing.  These conditions
precedent are for the benefit of Trident and Trident Canada and may be waived by
them in their sole discretion.

 

(a)
Representations and Warranties.  The representations and warranties of SPL and
the Selling Shareholder set forth in this Agreement will be true, correct and
complete in all respects as of the Closing Date, as though made on and as of the
Closing Date and SPL will have delivered to Trident Canada a certificate dated
as of the Closing Date, to the effect that the representations and warranties
made by SPL in this Agreement are true and correct.

 

(b)
Performance.  All of the covenants and obligations that SPL and the Selling
Shareholder are required to perform or to comply with pursuant to this Agreement
at or prior to the Closing must have been performed and complied with in all
material respects.

 

(c)
Transaction Documents.  This Agreement, the SPL Documents, and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Trident and Trident Canada, will
have been executed and delivered to them.

 

(d)
Third Party Consents.  Trident and Trident Canada will have received duly
executed copies of all third party consents and approvals contemplated by this
Agreement, in form and substance reasonably satisfactory to Trident.

 

(e)
Employment Agreements.  Trident and Trident Canada will have received from SPL
copies of all agreements or arrangements that evidence the employment of all of
the hourly and salaried employees of SPL as set out on Schedule 7 attached
hereto, which constitute all of the employees reasonably necessary to operate
the business of SPL substantially as presently operated.

 

(f)
No Material Adverse Change.  No SPL Material Adverse Effect will have occurred
since the date of this Agreement.

 

(g)
No Action.  No suit, action, or proceeding will be pending or threatened which
would:

 

(i)
prevent the consummation of any of the transactions contemplated by this
Agreement; or

 

(ii)
cause the Transaction to be rescinded following consummation.

 

(h)
Outstanding Shares. SPL will have no more than 50,000 shares of SPL Common Stock
issued and outstanding on the Closing Date.

 

(i)
Delivery of Financial Information. SPL will have delivered to Trident Canada all
financial books and records of SPL.

 

--------------------------------------------------------------------------------

- 16 -

 
 

(j)
Due Diligence Generally.  Trident, Trident Canada and their solicitors will be
reasonably satisfied with their due diligence investigation of SPL that is
reasonable and customary in a transaction of a similar nature to that
contemplated by the Transaction, including:

 

(i)
materials, documents and information in the possession and control of SPL and
the Selling Shareholder which are reasonably germane to the Transaction;

 

(ii)
a physical inspection of the assets of SPL by Trident or its representatives;
and

 

(iii)
title to the material assets of SPL.

 

5.2
Conditions Precedent to Closing by SPL.  The obligation of SPL and the Selling
Shareholder to consummate the Transaction is subject to the satisfaction or
written waiver of the conditions set forth below by a date mutually agreed upon
by the parties hereto in writing and in accordance with Section 10.6.  The
Closing of the Transaction will be deemed to mean a waiver of all conditions to
Closing.  These conditions precedent are for the benefit of SPL and the Selling
Shareholder and may be waived by SPL and the Selling Shareholder in their
discretion.

 

(a)
Representations and Warranties.  The representations and warranties of Trident
and Trident Canada set forth in this Agreement will be true, correct and
complete in all respects as of the Closing Date, as though made on and as of the
Closing Date and Trident and Trident Canada will have delivered to SPL a
certificate dated the Closing Date, to the effect that the representations and
warranties made by them in this Agreement are true and correct.

 

(b)
Performance.  All of the covenants and obligations that Trident and Trident
Canada are required to perform or to comply with pursuant to this Agreement at
or prior to the Closing must have been performed and complied with in all
material respects.  Trident and Trident Canada must have delivered each of the
documents required to be delivered by it pursuant to this Agreement.

 

(c)
Transaction Documents.  This Agreement, the Trident Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to SPL, will have been executed and
delivered by Trident and Trident Canada.

 

(d)
No Action.  No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would:

 

(i)
prevent the consummation of any of the transactions contemplated by this
Agreement; or

 

(ii)
cause the Transaction to be rescinded following consummation.

 

(e)
Public Market.  On the Closing Date, the shares of Trident Common Stock will be
quoted on the OTC Markets.

 

(f)
Due Diligence Review of Financial Statements.  SPL and its accountants will be
reasonably satisfied with their due diligence investigation and review of the
Trident SEC Documents.

 

--------------------------------------------------------------------------------

- 17 -

 
 

(g)
Due Diligence Generally.  SPL will be reasonably satisfied with their due
diligence investigation of Trident and Trident Canada that is reasonable and
customary in a transaction of a similar nature to that contemplated by the
Transaction.

 

6.
ADDITIONAL COVENANTS OF THE PARTIES

 

6.1
Notification of Financial Liabilities.  SPL will immediately notify Trident and
Trident Canada in accordance with Section 10.6 hereof, if SPL receives any
advice or notification from its financial consultants or advisor that SPL has
used any improper accounting practice that would have the effect of not
reflecting or incorrectly reflecting in the books, records, and accounts of SPL,
any properties, assets, Liabilities, revenues, or expenses. Notwithstanding any
statement to the contrary in this Agreement, this covenant will survive Closing
and continue in full force and effect.

 

6.2
Access and Investigation.  Between the date of this Agreement and the Closing
Date, SPL, on the one hand, and Trident, on the other hand, will, and will cause
each of their respective representatives to:

 

(a)
afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

 

(b)
furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

 

(c)
furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

 
All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party.  Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.
 

6.3
Confidentiality.  All information regarding the business of SPL including,
without limitation, financial information that SPL provides to Trident or
Trident Canada during Trident’s due diligence investigation of SPL will be kept
in strict confidence by Trident and Trident Canada and will not be used (except
in connection with due diligence), dealt with, exploited or commercialized by
Trident or Trident Canada or disclosed to any third party (other than Trident’s
professional accounting and legal advisors) without the prior written consent of
SPL.  If the Transaction contemplated by this Agreement does not proceed for any
reason, then upon receipt of a written request from SPL, Trident and Trident
Canada will immediately return to SPL (or as directed by SPL) any information
received regarding SPL’s business.  Likewise, all information regarding the
business of Trident or Trident Canada including, without limitation, financial
information that Trident or Trident Canada provides to SPL during its due
diligence investigation of Trident or Trident Canada will be kept in strict
confidence by SPL and will not be used (except in connection with due
diligence), dealt with, exploited or commercialized by SPL or disclosed to any
third party (other than SPL’s professional accounting and legal advisors)
without Trident’s prior written consent.  If the Transaction contemplated by
this Agreement does not proceed for any reason, then upon receipt of a written
request from Trident, SPL will immediately return to Trident or Trident Canada
(or as directed by Trident) any information received regarding Trident’s
business.

 

--------------------------------------------------------------------------------

- 18 -

 
 

6.4
Notification.  Between the date of this Agreement and the Closing Date, each of
the parties to this Agreement will promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition.  Should any such fact or condition require any change in the
Schedules relating to such party, such party will promptly deliver to the other
parties a supplement to the Schedules specifying such change.  During the same
period, each party will promptly notify the other parties of the occurrence of
any material breach of any of its covenants in this Agreement or of the
occurrence of any event that may make the satisfaction of such conditions
impossible or unlikely.

 

6.5
Exclusivity.  Until such time, if any, as this Agreement is terminated pursuant
to this Agreement, SPL will not, directly or indirectly, solicit, initiate,
entertain or accept any inquiries or proposals from, discuss or negotiate with,
provide any non-public information to, or consider the merits of any unsolicited
inquiries or proposals from, any person or entity relating to any transaction
involving the sale of the business or assets (other than in the ordinary course
of business), or any of the capital stock of SPL, or any merger, consolidation,
business combination, or similar transaction other than as contemplated by this
Agreement.

 

6.6
Conduct of SPL Business Prior to Closing.  From the date of this Agreement to
the Closing Date, and except to the extent that Trident otherwise consents in
writing, SPL will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

 

6.7
Certain Acts Prohibited – SPL.  Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, SPL will not, without the prior written
consent of Trident:

 

(a)
amend its Certificate of Incorporation, Articles of Incorporation or other
incorporation documents;

 

(b)
incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of SPL except
in the ordinary course of business;

 

(c)
dispose of or contract to dispose of any SPL property or assets, including the
Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

 

(d)
issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the SPL Common Stock, or any rights, warrants or options to acquire,
any such shares, voting securities or convertible securities;

 

(e)
not:

 

(i)
declare, set aside or pay any dividends on, or make any other distributions in
respect of the SPL Common Stock, or

 

--------------------------------------------------------------------------------

- 19 -

 
 

(ii)
split, combine or reclassify any SPL Common Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of SPL Common Stock; or

 

(f)
not materially increase benefits or compensation expenses of SPL, other than as
contemplated by the terms of any employment agreement in existence on the date
of this Agreement, increase the cash compensation of any director, executive
officer or other key employee or pay any benefit or amount not required by a
plan or arrangement as in effect on the date of this Agreement to any such
person.

 

6.8
Public Announcements.  Trident, Trident Canada and SPL each agree that they will
not release or issue any reports or statements or make any public announcements
relating to this Agreement or the Transaction contemplated herein without the
prior written consent of the other party, except as may be required upon written
advice of counsel to comply with applicable laws or regulatory requirements
after consulting with the other party hereto and seeking their reasonable
consent to such announcement.

 

7.
CLOSING

 

7.1
Closing.  The Closing shall take place on the Closing Date at the offices of the
lawyers for Trident or at such other location as agreed to by the parties. 
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for SPL and Trident, provided such undertakings are satisfactory to each
party’s respective legal counsel.

 

7.2
Closing Deliveries of SPL and the Selling Shareholder.  At Closing, SPL and the
Selling Shareholder will deliver or cause to be delivered the following, fully
executed and in the form and substance reasonably satisfactory to Trident:

 

(a)
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of SPL evidencing approval of this Agreement and the
Transaction;

 

(b)
if Selling Shareholder appoints any person, by power of attorney or equivalent,
to execute this Agreement or any other agreement, document, instrument or
certificate contemplated by this agreement, on behalf of the Selling
Shareholder, a valid and binding power of attorney or equivalent from such
Selling Shareholder;

 

(c)
share certificates representing the SPL Shares as required by Section 2.3 of
this Agreement;

 

(d)
all certificates and other documents required by Sections 2.3 and 5.1 of this
Agreement;

 

(e)
a certificate of an officer of SPL, dated as of Closing, certifying that:

 

(i)
each covenant and obligation of SPL has been complied with; and

 

(ii)
each representation, warranty and covenant of SPL is true and correct at the
Closing as if made on and as of the Closing; and

 

(f)
the SPL Documents and any other necessary documents, each duly executed by SPL,
as required to give effect to the Transaction.

 

--------------------------------------------------------------------------------

- 20 -

 
 

7.3
Closing Deliveries of Trident.  At Closing, each Trident and Trident Canada (as
applicable) will deliver or cause to be delivered the following, fully executed
and in the form and substance reasonably satisfactory to SPL:

 

(a)
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Trident evidencing approval of this Agreement and the
Transaction;

 

(b)
all certificates and other documents required by Section 5.2 of this Agreement;

 

(c)
the cash component of the consideration as required by Section 2.2(a);

 

(d)
a certificate of an officer of Trident, dated as of Closing, certifying that:

 

(i)
each covenant and obligation of Trident has been complied with; and

 

(ii)
each representation, warranty and covenant of Trident is true and correct at the
Closing as if made on and as of the Closing; and

 

(e)
the Trident Documents and any other necessary documents, each duly executed by
Trident, as required to give effect to the Transaction.

 

7.4
Additional Closing Delivery of Trident.  At Closing, Trident will deliver or
cause to be delivered the share certificates representing the Trident
Securities.

 

8.
TERMINATION

 

8.1
Termination.  This Agreement may be terminated at any time prior to the Closing
Date contemplated hereby by:

 

(a)
mutual agreement of Trident and SPL;

 

(b)
Trident, if there has been a material breach by SPL or any of the Selling
Shareholder of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of SPL or the Selling Shareholder that is
not cured, to the reasonable satisfaction of Trident, within ten business days
after notice of such breach is given by Trident (except that no cure period will
be provided for a breach by SPL or the Selling Shareholder that by its nature
cannot be cured);

 

(c)
SPL, if there has been a material breach by Trident or Trident Canada of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of Trident or Trident Canada that is not cured by the
breaching party, to the reasonable satisfaction of SPL, within ten business days
after notice of such breach is given by SPL (except that no cure period will be
provided for a breach by Trident or Trident Canada that by its nature cannot be
cured);

 

(d)
Trident or SPL, if the Transaction contemplated by this Agreement has not been
consummated prior to August 31, 2017, unless the parties hereto agree to extend
such date in writing; or

 

(e)
Trident or SPL if any permanent injunction or other order of a governmental
entity of competent authority preventing the consummation of the Transaction
contemplated by this Agreement has become final and non‑appealable.

 

--------------------------------------------------------------------------------

- 21 -

 
 

8.2
Effect of Termination.  In the event of the termination of this Agreement as
provided in Section 8.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

 

9.
INDEMNIFICATION, REMEDIES, SURVIVAL

 

9.1
Certain Definitions.  For the purposes of this Section 9, the terms “Loss” and
“Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, Liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Trident, Trident Canada,
or SPL including damages for lost profits or lost business opportunities.

 

9.2
Agreement of SPL to Indemnify. SPL will indemnify, defend, and hold harmless, to
the full extent of the law, Trident, Trident Canada, and their respective
shareholders from, against, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Trident, Trident Canada, and
their respective shareholders by reason of, resulting from, based upon or
arising out of:

 

(a)
the breach by SPL of any representation or warranty of SPL contained in or made
pursuant to this Agreement, any SPL Document or any certificate or other
instrument delivered pursuant to this Agreement; or

 

(b)
the breach or partial breach by SPL of any covenant or agreement of SPL made in
or pursuant to this Agreement, any SPL Document or any certificate or other
instrument delivered pursuant to this Agreement.

 

9.3
Agreement of the Selling Shareholder to Indemnify.  The Selling Shareholder will
indemnify, defend, and hold harmless, to the full extent of the law, Trident,
Trident Canada and their respective shareholders from, against, and in respect
of any and all Losses asserted against, relating to, imposed upon, or incurred
by them by reason of, resulting from, based upon or arising out of:

 

(a)
any breach by the Selling Shareholder of Section 2.2 of this Agreement; or

 

(b)
any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholder contained in or made pursuant to the
Certificate executed by each Selling Shareholder or their nominee as part of the
share delivery procedure detailed in Section 2.3 of this Agreement.

 

9.4
Agreement of Trident to Indemnify.  Trident will indemnify, defend, and hold
harmless, to the full extent of the law, SPL and the Selling Shareholder from,
against, for, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by SPL and the Selling Shareholder by reason of,
resulting from, based upon or arising out of:

 

(a)
the breach by Trident or Trident Canada of any representation or warranty of
Trident or Trident Canada contained in or made pursuant to this Agreement, any
Trident Document or any certificate or other instrument delivered pursuant to
this Agreement; or

 

--------------------------------------------------------------------------------

- 22 -

 
 

(b)
the breach or partial breach by Trident or Trident Canada of any covenant or
agreement of Trident or Trident Canada made in or pursuant to this Agreement,
any Trident Document or any certificate or other instrument delivered pursuant
to this Agreement.

 

10.
MISCELLANEOUS PROVISIONS

 

10.1
Effectiveness of Representations; Survival.  Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representation, warranties and agreement will be effective regardless
of any investigation that any party has undertaken or failed to undertake. 
Unless otherwise stated in this Agreement, and except for instances of fraud,
the representations, warranties and agreements will survive the Closing Date and
continue in full force and effect until one (1) year after the Closing Date.

 

10.2
Further Assurances.  Each of the parties hereto will co-operate with the others
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence, and
confirm the intended purposes of this Agreement.

 

10.3
Amendment.  This Agreement may not be amended except by an instrument in writing
signed by each of the parties.

 

10.4
Expenses.  Trident will bear all costs incurred in connection with the
preparation, execution and performance of this Agreement and the Transaction
contemplated hereby, including all fees and expenses of agents, representatives
and accountants; provided that Trident and SPL will bear its respective legal
costs incurred in connection with the preparation, execution and performance of
this Agreement and the Transaction contemplated hereby.

 

10.5
Entire Agreement.  This Agreement, the schedules attached hereto and the other
documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto.  Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

 

10.6
Notices.  All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

 
If to SPL or the Selling Shareholder:
 
DORADO PARTNERS LTD.
Babrow Building
The Valley, Anguilla
 
Attention:  _______________________
Telephone: _______________________
Facsimile:  ________________________
 

--------------------------------------------------------------------------------

- 23 -

 
If to Trident or Trident Canada
 
Trident Brands Incorporated
200 South Executive Drive, Suite 101
Brookfied, Wisconsin
USA  53005

Attention: Tony Pallante
Telephone: (262)789-6689
Facsimile: _____________
 
All such notices and other communications wisll be deemed to have been received:
 

(a)
in the case of personal delivery, on the date of such delivery;

 

(b)
in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

 

(c)
in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

 

(d)
in the case of mailing, on the fifth business day following mailing.

 

10.7
Headings.  The headings contained in this Agreement are for convenience purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.

 

10.8
Benefits.  This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.

 

10.9
Assignment.  This Agreement may not be assigned (except by operation of law) by
any party without the consent of the other parties.

 

10.10
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the Province of Ontario applicable to contracts made and to be
performed therein.

 

10.11
Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

 

10.12
Gender.  All references to any party will be read with such changes in number
and gender as the context or reference requires.

 

10.13
Business Days.  If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the Province of British Columbia, then such action
may be taken or right may be exercised on the next succeeding day which is not a
Saturday, Sunday or such a legal holiday.

 

10.14
Counterparts.  This Agreement may be executed in one or more counterparts, all
of which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 

--------------------------------------------------------------------------------

- 24 -

 
 

10.15
Fax Execution.  This Agreement may be executed by delivery of executed signature
pages by fax and such fax execution will be effective for all purposes.

 

10.16
Schedules and Exhibits.  The schedules and exhibits are attached to this
Agreement and incorporated herein.

 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
TRIDENT BRANDS INC.


Per: ______________________________
 Authorized Signatory
 Name: Anthony Pallante
 Title: CEO, Director
 
 
TRIDENT BRANDS CANADA LTD


Per: ______________________________
 Authorized Signatory
 Name:  Anthony Pallante
 Title: CEO, Director
 
 
STREAMPAK LTD.


Per: ______________________________
 Authorized Signatory
 Name:  _____________________


 
DORADO PARTNERS LTD.


Per: ______________________________
 Authorized Signatory
 Name:  __________________


 



--------------------------------------------------------------------------------





 
SCHEDULE 1
TO THE SHARE PURCHASE AGREEMENT AMONG TRIDENT BRANDS INC.,
STREAMPAK LTD. AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE
PURCHASE AGREEMENT


THE SELLING SHAREHOLDER


 
Name
 
Number of
SPL Shares
held before
Closing
     
DORADO PARTNERS LTD.
Babrow Building
The Valley, Anguilla
 
50,000

 
 

 

--------------------------------------------------------------------------------





 
SCHEDULE 2
TO THE SHARE PURCHASE AGREEMENT AMONG TRIDENT BRANDS INC.,
STREAMPAK LTD. AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE
PURCHASE AGREEMENT
 
CERTIFICATE OF NON-U.S. SHAREHOLDER
 
OF
 
___________________________________
 
In connection with the issuance of a promissory note and underlying common stock
(the “Trident Shares” or, collectively, the “Trident Securities”) of Trident
Brands Inc.., a Nevada corporation (“Trident”), to the undersigned, pursuant to
that certain Share Purchase Agreement dated August __, 2017 (the “Agreement”),
among Trident, Trident Brands Canada Limited, a company incorporated pursuant to
the laws of Ontario, Streampak Ltd., a company incorporated pursuant to the laws
of Anguilla (“SPL”) and the shareholder of SPL as set out in the Agreement (the 
“Selling Shareholder”), the undersigned hereby agrees, acknowledges, represents
and warrants that:
 
1. the undersigned is not a “U.S. Person” as such term is defined by Rule 902 of
Regulation S under the United States Securities Act of 1933, as amended (“U.S.
Securities Act”) (the definition of which includes, but is not limited to, an
individual resident in the U.S. and an estate or trust of which any executor or
administrator or trust, respectively is a U.S. Person and any partnership or
corporation organized or incorporated under the laws of the U.S.);
 
2. none of the Trident Securities have been or will be registered under the U.S.
Securities Act, or under any state securities or “blue sky” laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the U.S. Securities Act and in compliance with any applicable
state and foreign securities laws;
 
3. the undersigned understands and agrees that offers and sales of any of the
Trident Securities prior to the expiration of a period of one year after the
date of Trident filing “Form 10” information indicating the removal of “shell
company” status (the one year period hereinafter referred to as the Distribution
Compliance Period) shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the U.S. Securities Act or an exemption therefrom, and that all offers and sales
after the Distribution Compliance Period shall be made only in compliance with
the registration provisions of the U.S. Securities Act or an exemption therefrom
and in each case only in accordance with applicable state and foreign securities
laws;
 
4. the undersigned understands and agrees not to engage in any hedging
transactions involving any of the Trident Securities unless such transactions
are in compliance with the provisions of the U.S. Securities Act and in each
case only in accordance with applicable state and provincial securities laws;
 
5. the undersigned is acquiring the Trident Securities for investment only and
not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Trident
Securities in the United States or to U.S. Persons;
 

--------------------------------------------------------------------------------

- 2 -


 
6. the undersigned has not acquired the Trident Securities as a result of, and
will not itself engage in, any directed selling efforts (as defined in
Regulation S under the U.S. Securities Act) in the United States in respect of
the Trident Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Trident Securities; provided, however, that the undersigned may sell or
otherwise dispose of the Trident Securities pursuant to registration thereof
under the U.S. Securities Act and any applicable state and provincial securities
laws or under an exemption from such registration requirements;
 
7. the statutory and regulatory basis for the exemption claimed for the sale of
the Trident Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the U.S. Securities Act or any applicable state and
provincial securities laws;
 
8. the undersigned has not undertaken, and will have no obligation, to register
any of the Trident Securities under the U.S. Securities Act;
 
9. Trident is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholder contained in the Agreement and those of the undersigned contained in
this Certificate, and the undersigned will hold harmless Trident from any loss
or damage either one may suffer as a result of any such acknowledgements,
agreements, representations and/or warranties made by the Selling Shareholder
and/or the undersigned not being true and correct;
 
10. the undersigned has been advised to consult their own respective legal, tax
and other advisors with respect to the merits and risks of an investment in the
Trident Securities and, with respect to applicable resale restrictions, is
solely responsible (and Trident is not in any way responsible) for compliance
with applicable resale restrictions;
 
11. none of the Trident Securities are listed on any stock exchange or automated
dealer quotation system and no representation has been made to the undersigned
that any of the Trident Securities will become listed on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of Trident on the OTC Markets;
 
12. the undersigned is outside the United States when receiving and executing
this Agreement and is acquiring the Trident Securities as principal for their
own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Trident
Securities;
 
13. neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Trident Securities;
 
14. the Trident Securities are not being acquired, directly or indirectly, for
the account or benefit of a U.S. Person or a person in the United States;
 
15. the undersigned acknowledges and agrees that Trident shall refuse to
register any transfer of Trident Securities not made in accordance with the
provisions of Regulation S, pursuant to registration under the U.S. Securities
Act, or pursuant to an available exemption from registration under the U.S.
Securities Act;
 

--------------------------------------------------------------------------------

- 3 -


 
 
16. the undersigned understands and agrees that the Trident Shares will bear the
following legend:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”
 
17. the address of the undersigned included herein is the sole address of the
undersigned as of the date of this certificate.


IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.


 



   
Date:
August __, 2017
Signature
                     
Print Name
                     
Title (if applicable)
                     
Address
                             






--------------------------------------------------------------------------------





 
SCHEDULE 3
TO THE SHARE PURCHASE AGREEMENT AMONG TRIDENT BRANDS INC.,
STREAMPAK LTD. AND THE SELLING SHAREHOLDER AS SET OUT IN THE
SHARE PURCHASE AGREEMENT
 
DIRECTORS AND OFFICERS OF SPL
 


Directors:  Andrew Jarmolkiewicz , ARA Management Limited
   
Officers:  N/A
 

 


 



--------------------------------------------------------------------------------





 
SCHEDULE 4
TO THE SHARE PURCHASE AGREEMENT AMONG TRIDENT BRANDS INC.,
STREAMPAK LTD. AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE
PURCHASE AGREEMENT
 
SPL LEASES, SUBLEASES, CLAIMS, CAPITAL EXPENDITURES,
TAXES AND OTHER PROPERTY INTERESTS
 


 
As at the date of this Agreement there are no SPL Leases, Subleases, Claims,
Taxes, Capital Expenditures, or other Property Interests except as follows:
 
Property and Equipment:
 
NONE.
 
 



--------------------------------------------------------------------------------





 
SCHEDULE 5
TO THE SHARE PURCHASE AGREEMENT AMONG TRIDENT BRANDS INC.,
STREAMPAK LTD. AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE
PURCHASE AGREEMENT
 
SPL INTELLECTUAL PROPERTY
 


 



--------------------------------------------------------------------------------





 
SCHEDULE 6
TO THE SHARE PURCHASE AGREEMENT AMONG TRIDENT BRANDS INC.,
STREAMPAK LTD. AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE
PURCHASE AGREEMENT
 
SPL MATERIAL CONTRACTS
 
As of the date of this Agreement, there are no current Material Contracts.
 
 



--------------------------------------------------------------------------------





 
SCHEDULE 7
TO THE SHARE PURCHASE AGREEMENT AMONG TRIDENT BRANDS INC.,
STREAMPAK LTD. AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE
PURCHASE AGREEMENT
 
SPL EMPLOYMENT AGREEMENTS AND ARRANGEMENTS
 


 
NONE.
 



--------------------------------------------------------------------------------





 
SCHEDULE 8
TO THE SHARE PURCHASE AGREEMENT AMONG TRIDENT BRANDS INC.,
STREAMPAK LTD. AND THE SELLING SHAREHOLDER AS SET OUT IN THE SHARE
PURCHASE AGREEMENT
 
SUBSIDIARIES
 
As of the date of this Agreement, SPL has no subsidiaries.

 